UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-6620 ANAREN, INC. (Exact name of registrant as specified in its charter) New York 16-0928561 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6635 Kirkville Road, East Syracuse, New York13057 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (315) 432-8909 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC (NASDAQ Global Market) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.☐Yes☒No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.☐Yes☒No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.☒Yes☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒Yes☐No 1Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229,405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).☐Yes☒No The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, based on the closing sale price of the common stock on December 31, , as reported on the NASDAQ Global Market, was approximately $ . The number of shares of the registrant’s common stock, par value $0.01 per share, outstanding on August 2, 2013 was shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement to be filed with the Securities and Exchange Commission in connection with its Annual Meeting of Shareholders are incorporated by reference into Part III of this Annual Report on Form 10-K. 2 PART I Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties Item 3. Legal Proceedings Item 4. Mine Safety Disclosures PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Consolidated Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Chaunges in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules 3 PART I Item 1. Business Company Overview Unless the context otherwise requires, all references in this Annual Report on Form 10-K to the “Company”, “Anaren”, “we”, “our” and “us” refers to Anaren, Inc., a New York corporation, incorporated in 1967, and its consolidated subsidiaries. Our executive offices are located at 6635 Kirkville Road, East Syracuse, New York 13057. Our telephone number is (315) 432-8909. Anaren is a leading provider of microelectronics, and microwave components and assemblies for the wireless and space and defense electronics markets. Our distinctive engineering, manufacturing and packaging techniques enable us to cost-effectively produce compact, lightweight microwave products for use in wireless communication and space and defense systems covering a broad range of frequencies (from 100 MHz to more than 30 GHz) and power levels (small signal to more than 500 watts). Using our focused research and development efforts, we design components and subsystems for wireless communication systems including wireless infrastructure, wireless consumer and medical applications, as well as advanced radar, beam-forming, jamming, motion control and receiver applications for the space and defense markets. Our new Anaren Integrated Radio (“AIR”) module product lines provide proprietary low power RF monitoring solutions deployable in a wide variety of end market applications. We conduct our business in two reportable segments: The Wireless Group and The Space & Defense Group. The consolidated financial statements included in this Annual Report provide additional information relating to these segments for each of the Company's last three fiscal years. See “ Note (15) Segment and Related Information" and “Management's Discussion and Analysis of Financial Condition and Results of Operations” for financial information about our operating segments, including net sales outside the United States. Our common stock is listed on The NASDAQ Global Market under the symbol “ANEN.” Distribution of Company Information We maintain a website at www.anaren.com . We make available, free of charge on our website, our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, current reports on Form 8-K, our proxy statement and amendments to those reports or statements filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after we electronically file those reports with, or furnish them to, the Securities and Exchange Commission, or the SEC. The SEC’s website, www.sec.gov , contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. The content on any website referred to in this Form 10-K is not incorporated by reference into this Annual Report on Form 10-K unless specifically noted. Wireless Group Industry Overview The majority of the Company’s wireless products are used traditionally in communication systems, either in user equipment, such as wireless local area network (WLAN), cellular handsets and Bluetooth devices, satellite television reception applications, or in network infrastructure applications such as cellular telephone base stations or television broadcast equipment applications. Other applications for the Company’s wireless products include components for implantable medical devices, semiconductor processing equipment, and a number of other industrial markets. Additionally, our newest product offerings, Anaren Integrated Radio (AIR) are targeted for low-power consumption radio applications used in a wide array of electronic designs serving a wide breadth of end markets. A typical wireless communications network is comprised of a geographic region containing a number of cells, each of which contains one or more base stations, which are linked in a network to form a service provider's coverage area. Each base station is comprised of the equipment that receives and transmits telephone calls and data traffic to the wireless users within the cell. A base station can process a fixed number of radio channels through the use of multiple transceivers, power amplifiers, filters, and combiners - along with one or more antennas to transmit and receive signals to and from the wireless user. 4 GSM has been the predominant second generation (2G) wireless network. Third generation networks (3G) were introduced with higher data rates to support greater mobile applications under standards such as UMTS or W-CDMA. The latest generation networks (4G) have been implemented using LTE (Long-Term Evolution) and offer even higher data rate capability to handle the growing demand for broadband data from smart-phone and notebook users. Other major variants include TD-LTE which has been adopted by the Chinese mobile operators and will be installed in China over the next few years. The demand for connecting devices (machine to machine) is a rapidly growing market segment. This includes a significant number of different applications from connecting remote sensors (industrial, security, medical, etc.) to remote control of devices or equipment (lighting, appliances, heating/cooling, etc.). The end purposes are widely varied and new applications are emerging at a rapid pace. A meaningful segment of this market consists of low-power consumption applications, where supply of electrical power to operate the radios is not readily available or desirable, due to location, or the need for flexibility/portability. Low-power consumption RF solutions are designed to last for a long time on battery-power or in the future utilizing new energy-harvesting technologies. Strategy The Company's strategy for the Wireless Group is to continue to use its microwave expertise, proprietary technologies, extensive microwave design libraries and low cost manufacturing capabilities to further expand its penetration in the wireless industry. Key components of the Company's strategy include the following: Pursue Large Addressable Markets. The Company has successfully penetrated the mobile wireless infrastructure market and is using its market position to pursue other wireless industrial markets such as wireless data transmission, mobile handsets, Bluetooth, satellite television, low power wireless, medical and other consumer electronics markets. This is enabled by advances made in the Company’s design and manufacturing of sub miniature Multi-Layer Stripline components. Focus On Value Added Products. The Company continues to expand its component offerings to enable the Company to increase the number of products addressing each wireless application. In addition, with its Multi-Layer Stripline, and thick film ceramic manufacturing technologies, the Company will continue to increase the functionality of its products, thereby enabling its wireless customers to reduce the size and cost of their platforms. Strengthen and Expand Customer Relationships. Today, a limited number of large original equipment manufacturers (OEMs) drive the wireless market. The Company has developed, and plans to continue to expand, customer relationships with many of these manufacturers including Ericsson, Huawei, Nokia Siemens Networks, ZTE and Samsung. The Company intends to further strengthen its customer relationships by offering complete outsourcing solutions, from research and development to product design and production, thereby increasing the customers' reliance on the Company. Pursue Price Leadership Position. The Company aspires to use its technological leadership, low cost manufacturing, and sourcing capabilities to be one of the lowest cost providers of components and higher level assemblies for the wireless markets. Pursue Strategic Acquisitions. The Company intends to continue to pursue opportunistic acquisitions of companies, product lines and technologies. The Company will focus on acquisitions that compliment its technical expertise and business development resources and provide a competitive advantage for its targeted markets. Products and Technologies The Company provides components to leading OEM’s in the wireless infrastructure, consumer electronics, medical and various industrial markets. These products include small radio frequency (RF) splitting and combining components, high power RF resistive components, low-power consumption radio modules, high-performance ceramic resistors and circuits, and high-density ceramic electronics packages. A very small portion (less than 2%) of the Group’s revenue is generated from legacy custom assembly products, however no development is being expended or new products offered. The Company has developed its product offerings to enable its customers to reduce the size and cost, while enhancing the performance of their equipment. The Company continually invests capital and human resources to enhance existing products and develop new products to address current and future market demands. The Company has developed and continues to market a full line of standard products to OEMs. A brief description of the Company's major product categories is as follows: Passive Surface Mount Components. The Company's Xinger® line of products consists of off-the-shelf surface mount microwave components which provide passive microwave signal distribution functions. These products were developed to provide a low-cost high performance signal distribution component, which could be placed on standard printed circuit boards with automated production equipment. The primary applications of these products are in equipment for cellular base stations and in WLAN, Bluetooth, and satellite television. 5 In cellular base stations, the Company’s Xinger® surface mount products are utilized in RF power amplifiers, and are also found in low-noise amplifiers and radios. Based on its research, the Company believes it is currently the market leader in this product area, supplying industry leading OEMs and leading power amplifier manufacturers. The Company continues to invest in the expansion of this product line as well as its addressable market. The Company’s surface mount product line offers significantly improved RF performance and power handling in a package that supports the latest global environmentally friendly initiatives. The Company also has several products originally designed to address WLAN, cellular telephone handsets and Bluetooth applications. These innovative products are 1/100th the size of our typical Xinger® type of products and offer performance and cost advantages over traditional consumer electronic components. Since that time, these components have been widely accepted in the low power transceiver (radio) side of wireless infrastructure equipment (base stations), driving revenue growth in this product line. Resistive Products. The Company's resistive product line includes resistors, power terminations, and attenuators for use in high power wireless, industrial, and medical applications. These products range from very small components for implantable medical devices to high power products used in power amplifiers. The Company’s resistive products are frequently used in conjunction with our Xinger® surface mount components. Ceramic Substrate Products. The Company's ceramic offerings include standard and etched thick-film ceramic substrates. Etched thick-film ceramic circuits compete favorably with thin-film ceramic circuits in cost while providing comparable performance. These products are generally customer designed with close cooperation with the Company’s engineering staff to insure the highest performance and manufacturability possible. These capabilities are aimed at high performance applications in the medical, industrial, and defense markets. Anaren Integrated Radio (“AIR”) Modules. The Company’s most recent offering is the AIR module product line. AIR modules are fully integrated, low-power consumption, radio modules that are fully FCC and/or ETSI certified and support both proprietary and standards based networking (e.g. ZigBee) protocols. Anaren incorporates Texas Instruments (TI) low-power radio integrated circuits into the radio modules and works closely with TI in development and marketing of the Company’s products. These energy efficient modules provide medium range wireless solutions operating in all major industrial, scientific and medical (ISM) bands. Target end-markets are numerous with key focus on Battery Powered Sensors, Simple Wireless Controls, Home Automation and HVAC & Lighting segments. Target customers are low to medium volume users with or without internal RF expertise. Customers The Company believes that the strength of its customer support and depth of its customer relationships provide the Company a competitive advantage. To this end, the Company endeavors to become an integral part of its key customers’ operations by working closely with them through the entire development and production process. The Company assigns a dedicated multi-disciplined team including project engineering, design engineering and customer service to each customer to ensure a high level of responsiveness and customer service. This team assists the customer from the conceptual design stages through the development and manufacturing process. By maintaining close contact with customers' design engineering, manufacturing, purchasing and project management personnel, the Company can better understand their needs, rapidly develop customer-specific solutions, and more effectively design the Company's solutions into the customers' systems and networks. The Company sells its standard line of Xinger® components and resistive components to leading OEMs in the wireless industry and to a broad range of other wireless equipment contract manufacturers in the industry. In general, customers have purchased the Company’s products directly from the Company or through distributors or sales representatives. During the fiscal year ended June 30, 2013 , the Wireless Group accounted for approximately 32 % of the Company’s total revenues. There were no Wireless Group customers that accounted for more than 10% of the Company’s fiscal 2013 net sales. The following is a list of customers who generated $3 million or more in net sales for the Company in the fiscal year ended June 30, 2013: ● Arrow Electronics, Inc. ● Nokia-Siemens Networks ● Huawei Technologies Co., Ltd. ● Richardson Electronics, Ltd. Competition The microwave component and assembly industry continues to be highly competitive. Direct competitors of the Company in the wireless infrastructure market include Smith Industries, SDP, and Soshin Electric Co. For ceramic components, the primary competition comes from customer in-house capabilities. 6 The principal competitive factors in both the foreign and domestic markets are technical performance, reliability, ability to produce in volume, on-time delivery and most critically, price. It is anticipated that this pricing pressure will continue indefinitely. Based on these factors, the Company believes that it competes favorably within its markets in the wireless industry. The Company believes that it is particularly strong in the area of technical performance in the wireless marketplace. With its manufacturing capability in Suzhou, China, and its innovative design techniques, the Company also believes that it competes favorably on price with continuous focus on incrementally reducing cost of current offerings as well as releasing new generations with more significant cost improvements. Backlog The Company's backlog of orders for the Wireless Group was $5.7 million as of June 30, 2013 , versus $6.2 million as of June 30, 2012 . The backlog for the Wireless Group primarily represents firm orders for component products and signed purchase orders (i.e. orders for specific custom sub-assemblies) for custom components due to ship within eight to twelve weeks. The Company’s backlog as of June 30, 2013 is expected to be shipped within the upcoming fiscal year. The Company does not believe that its Wireless backlog as of any particular date is representative of actual sales for any succeeding period. A number of the largest OEM’s, representing approximately 49% of theGroup'sfiscal year revenue, employ Vendor Managed Inventory (VMI) programs in which the Company manages inventory at customer designated Hub locations and the order and revenue are recognized simultaneously when the Company is notified that the customer pulled product. The Company does not recognize backlog until it has received a firm order. As part of the Company's close working relationships with major wireless communications customers, the customers expect the Company to respond quickly to changes in the volume and delivery schedule of their orders and, if necessary, to inventory products at its facilities for just-in-time delivery. Therefore, although contracts with these customers typically specify aggregate dollar volumes of products to be purchased over an extended time period, these contracts also provide for delivery flexibility, on short notice. In addition, these customers may cancel orders with some financial penalty or defer orders without significant penalty. Space & Defense Group Industry Overview The US Department of Defense (DOD) and major US Defense OEMs are committed to ensuring a high state of military readiness. The DOD funding priorities focus on the safety and effectiveness of US troops, national defense, homeland security, and battlefield command and communication systems. Advanced radar systems, jamming systems, smart munitions, electronic surveillance and communication systems are important DOD capabilities. The Company’s products and technologies are well positioned to support these critical DOD systems. Strategy The Company's strategy for the Space & Defense Group is the continued use of its microwave expertise, proprietary design libraries, technologies, and manufacturing capabilities to continually expand its customer penetration. Key components of the Company's strategy include the following: Strengthen and Expand Strategic Customer Relationships. Today, a limited number of large OEMs drive the Space & Defense Group’s business. The Company has developed, and plans to continue to expand customer relationships with many of these OEMs including, Raytheon, Lockheed Martin, Northrop Grumman, ITT, Harris, Rockwell, Thales, and Boeing. The Company intends to further strengthen its customer relationships by offering complete solutions, from research and development to product design and manufacturing. Focus on value added products. The Company will continue to expand its product and technology offerings to increase the added value for next generation space and defense systems. The Company will continue leveraging investments in advanced microwave packaging technologies to meet the demands of our customers for increased levels of integration and functionality. Pursue Strategic Acquisitions. The Company will continue to pursue opportunistic acquisitions of companies, as well as product lines and technologies that provide synergistic opportunities for its Space & Defense Group. The Company will focus on acquisitions that compliment its technical expertise and business development resources and provide a competitive advantage for its targeted markets. Products and Technology Our Space & Defense Group principally designs and manufactures advanced microwave-based hardware for use in advanced radar systems, advanced jamming systems, smart munitions, electronic surveillance systems and satellite and ground based communication systems. 7 Radar Countermeasure Subsystems. Defense radar countermeasure subsystems digitally measure, locate and counter enemy radar systems. Our Digital Radio Frequency Measurement (DRFM) devices are used for storing and retrieving RF signals as part of military aircraft self protection systems. Our Digital Frequency Discriminators (DFD) are employed in electronic warfare (EW) systems to detect and measure the RF signals emitted by enemy radar systems. We also manufacture a suite of electronic subassemblies designed to process radar signals detected by a receiver. This technology is a major component of Electronic Support Measure (ESM) systems used on helicopters and fixed winged aircraft to detect, locate, and identify enemy radar. This technology is called a Passive Ranging Subsystem. Beamformers. Beamformers determine the number, size and quality of beams that are produced from an antenna array. The Company supplies passive and active beamformers and has a unique expertise in designing and manufacturing high performance beamformers in industry leading small size packages. Passive beamformers produce fixed beam locations while active beamformers allow for real-time reconfiguration of the beam pattern. Beamforming technology is implemented on military and commercial phased array communication systems and radar systems. Switch Matrices. Switch matrices route RF signals from a single location to one or multiple end user locations. These products allow system operators to allocate capacity as required. Radar Feed Networks. Radar feed networks distribute RF energy to the antenna elements of the radar. Radar Feed Networks are integrated into radar platforms for airborne, ship borne, ground base radars and missile guidance applications. Analog Hybrid Modules. Analog Hybrid Modules are used in the electronic control and power supply systems for commercial and military aircraft, satellites, communication systems and sensor platforms. Analog components are used to accurately control the movement of flight surfaces on aircraft and missiles, steer antennas for communication systems and provide highly accurate regulated voltages for on board power systems. The product portfolio consists of motor controllers, amplifiers, and power supply components. Mixed Signal Printed Circuit Boards. Mixed signal printed circuit boards are essential to the operation of all commercial and military aircraft, satellite systems, communication systems and sensor platforms. Mixed signal printed circuits route RF, analog, digital and power signals to mission critical components and systems. Low Temperature Co-fired Ceramic (LTCC) products. Low-temperature co-fired ceramic (LTCC) circuits are well-suited for high performance RF packages for multi-function applications such as transmit-receive modules or other RF integrated modules. The Company has developed proprietary processes to allow the use of less expensive conductors (Silver vs. traditional Gold) in the LTCC product thus providing significantly lower cost options. These products are generally customer designed with close cooperation with the Company’s engineering staff to insure the highest performance and manufacturability possible. These capabilities are aimed at high performance applications in the defense markets. Customers The Company currently sells passive components and electronic subsystems to prime contractors serving the United States and foreign governments. During the fiscal year ended June 30, 2013 , the Space & Defense Group accounted for approximately 68 % of the Company’s revenues. Lockheed Martin accounted for 16.0 %, Raytheon Company accounted for 13.0 % and Northrop Grumman accounted for 10.8% of the Company’s net sales. The following is a list of Space & Defense customers who generated $3 million or more in revenues in the fiscal year ended June 30, 2013 : ● Rockwell ● Northrop Grumman Corporation ● Lockheed Martin Corporation ● Raytheon Company ● Thales ● Welking Electronics Competition As a direct supplier to large defense contractors, the Company faces significant competition from the in-house capabilities of its customers. In some cases, we are approached to supply a solution in parallel with an internal effort as a form of risk mitigation. Direct competitors of the Company in the space and defense market include Honeywell, Inc., Cobham, Inc., Kratos, Mercury Computer Systems, Inc., Smith Industries, TTM Technologies, Crane, International Rectifier and Aeroflex. 8 Backlog Order backlog for the Space & Defense Group was $96.3 million as of June 30, 2013 , down from $105.4 million as of June 30, 2012 due to the timing of recording certain customer orders. Approximately 70 % of the Company’s backlog is expected to be shipped within the upcoming fiscal year. All of the orders included in the Space & Defense Group backlog are covered by signed contracts or purchase orders. However, backlog is not necessarily indicative of future sales. Accordingly, the Company does not believe that its backlog as of any particular date is an indicator of actual sales for any succeeding period. Government Contracts The Company’s Space & Defense Group has contracts that are subject to termination at the election of the U.S. Government, however, in the event of termination, the Company would be entitled to a termination fee to recover certain costs incurred. No material contracts were subject to renegotiation of profits at the election of the U.S. government. Company Operations Sales and Marketing The Company markets its products worldwide to OEMs and other industry participants in the wireless and space and defense markets primarily through a sales and marketing force of 36 people as of June 30, 2013 . During the year the Company had regional sales offices located in Pennsylvania, Sacramento and San Diego, California; Waterlooville, England; and Suzhou and Shenzen, China. In addition, as of June 30, 2013 , the Company had contracts with 7 major distributors, with 15 manufacturers' representatives in the United States and Canada, and with 10 international representatives located in Western Europe, the Middle East and Asia. As part of its marketing efforts, the Company advertises in major trade publications and attends major industry shows. The Company has invested significantly in its Internet website which contains an electronic version of its entire catalog. In addition, the website enables users to download important device parameter files. These files contain the performance information for catalog components in a format that is compatible with commonly used computer aided design/computer aided modeling, or CAD/CAM equipment. The Company also provides mechanical drawings and applications notes for proper use of the parts. This service allows designers to get the information they require and to easily incorporate the Company's parts into their designs. After identifying key potential customers, the Company makes sales calls with its own sales, management and engineering personnel and with manufacturers' representatives. To promote widespread acceptance of the Company's products and provide customers with support for their technical and commercial needs, the Company’s sales and engineering teams work closely with the customers to develop solutions tailored for their particular requirements. The Company believes that its engineering team, comprised of 159 design and engineering professionals as of June 30, 2013 , provides the Company with a key competitive advantage. Over the past several years, significant effort and investment has been made in updating the Company’s web-site and search engine optimization to support primarily the Wireless products and specifically the AIR product line. The sales and marketing of the AIR products has proven to rely heavily on web-based support, application support, and high-service distribution partners. The Company uses distributors for its standard products, most notably for its Xinger® surface mount components, and recently for its range of low-power radio module products (AIR). Key distribution partners for the Xinger, CCG, and Resistive products are Richardson Electronics (globally), Avnet (Asia), ACAL Technology (formerly BFI Optilus in Europe), Arrow Nordick Components AB and EG (Scandanvia). Anaren's new AIR product line is distributed globally by Arrow, Digi-Key, and Mouser while Avnet distributes this line in North and South America. Farnell Premiere and RS Electronics distribute the AIR product line in Europe. Using independent distributors to market and sell its products has become an important part of the Company's sales efforts by providing the Company with a larger sales force to promote its catalog product offerings. In the fourth quarter of fiscal 2013, the Company separated with its West Coast and European Regional Sales Managers (RSM’s) and closed the Sacramento sales office as the need for direct sales force was deemed to be minimal. These RSM’s were focused primarily on sales of AIR products and to a lesser degree sales of components into infrastructure OEM’s and second tier suppliers. Two primary factors led to this outcome: 1) significant consolidation of wireless infrastructure OEM’s and suppliers over the past few years, and 2) sales and marketing of AIR products has proved to be primarily accomplished via the web, with support by inside sales functions and applications engineering. Employees As of June 30, 2013 , the Company employed 880 people. Of these employees, 159 were members of the engineering staff, 622 were in manufacturing positions, 36 were in sales and marketing positions, and 63 were in management and support functions. None of these employees are represented by a labor union, and the Company has not experienced any work stoppages. The Company considers its employee relations to be excellent. 9 Manufacturing The Company currently maintains manufacturing locations in East Syracuse, New York; Salem, New Hampshire; Liverpool, New York; Littleton, Colorado and Suzhou, China. MSK currently occupies a 43,000 square foot facility in Liverpool, New York, and Unicircuit in Littleton, Colorado, owns 31,000 square feet and leases 18,000 square feet of manufacturing space. The Company’s China operation currently leases a 76,000 square foot facility in Suzhou, China, which is expected to be vacated for a new facility in the first quarter of fiscal 2014. The Company’s Suzhou facility has been condemned by the Chinese government and is expected to be taken over and demolished shortly following the Company’s exit. A new 68,000 square foot facility has been selected and is in the process of being made ready for occupation. The 156,000 square foot, East Syracuse facility houses the Company’s legacy Wireless Group and Space & Defense Group’s manufacturing and engineering areas to support current and future growth. The Company’s 65,000 square foot facility located in Salem, New Hampshire, was sold to the adjoining neighbor in December 2012 and leased back to house the Company’s subsidiary, Anaren Ceramics, Inc. In conjunction with the sale, the Company now leases approximately 33,000 square feet of space at the facility for its ongoing Ceramics manufacturing operation, including the state-of-the-art class 10,000 clean room. The Company continues to develop capability and capacity to produce highly engineered, complex microwave subassemblies to support its Space & Defense business. The acquisition of MSK added high-reliability hybrid module manufacturing to the Company’s manufacturing capabilities. The Company expects to leverage the capability with the Company’s existing RF design expertise to provide highly integrated multi-function RF and microwave modules to the major space and defense OEMs. The addition of Unicircuit provides the Company with state-of-the art RF and Microwave printed circuit board capability supporting design to print manufacturing for direct OEM business as well as design to specification capability when combined with the Company’s existing RF design expertise. The Company is committed to providing the lowest cost manufacturing solutions. Part of this strategy has evolved with the continued investment in its Suzhou, China operation. Most high volume, labor intensive wireless product lines from the Syracuse and the Salem operations have been successfully transitioned to Suzhou over the past three years. The Company has also successfully implemented a material sourcing function in Suzhou, facilitating the identification, qualification, and procurement of lower cost raw materials to support the wireless infrastructure products being manufactured in Suzhou. All of the Company's operational manufacturing facilities (East Syracuse, New York; Salem, New Hampshire; Liverpool, New York; Littleton, Colorado; and Suzhou, China) are ISO 9001 certified. The Company manufactures its products from standard components, as well as from items which are manufactured by vendors to its specifications. The raw materials utilized in the Company’s various product areas are generally accessible and common to both of the Company's business segments. The Company purchases most of its raw materials from a variety of vendors and most of these raw materials are available from a number of sources. During fiscal year 2013, the Company had one vendor, Endicott Interconnect Technologies, Inc., from which it purchased approximately 12% of its total materials used in production. No other vendor supplied more than 10% of the Company’s total raw materials, and the Company believes that alternate sources of supply are generally available for all raw materials supplied by all Company vendors. During the fiscal year, one of the Company’s key suppliers for Wireless CCG products experienced severe financial difficulties resulting in several interruptions and delays in supply. On July 10, 2013, that supplier filed a voluntary petition under Chapter 11of the United States Bankruptcy Code. Currently, the supplier’s business continues to operate and has advised the Company that it is attempting to restructure its business to continue operations long-term. Alternative options for supply of this material and services are being evaluated. Research and Development The Company's research and development efforts are focused on the design, development and engineering of both products and manufacturing processes. The Company’s current development efforts include: ● products for use in mobile and fixed wireless infrastructure applications; ● low power transceiver products for wireless data transmission and wireless control systems for arena lighting applications; ● advanced manufacturing technologies to produce high density microwave structures for next generation military radars, communication and sensor systems; ● thick-film substrates capable of replacing higher cost thin-film circuits; 10 ● miniature components for wireless networking, subscriber and broadcast applications; and ● high performance analog microelectronics including custom hybrids, power hybrids, and multi-chip modules; and ● High performance receiver front-end products including frequency convertors and local oscillation distribution networks. These activities include customer-funded design and development, as well as efforts funded directly by the Company. Research and development expenses funded by the Company were $13.6 million in fiscal 2013, $13.2 million in fiscal 2012 and $16.8 million in fiscal 2011 . Research and development costs are charged to expense as incurred. Environmental Matters The Company is subject to increasingly stringent environmental laws and regulations, including those relating to air emissions, wastewater discharges, chemical and hazardous waste management and disposal. Some of these environmental laws hold owners or operators of land or businesses liable for their own and for previous owners’ or operators’ releases of hazardous or toxic substances or wastes. Other environmental laws and regulations require the obtainment and compliance with environmental permits. To date, costs of complying with environmental, health and safety requirements have not been material. The nature of the Company’s operations and its long history of manufacturing activities at certain of its current facilities, as well as those acquired could potentially result in environmental liabilities. While the Company must comply with existing and pending climate change legislation, regulation, international treaties or accords, current laws and regulations do not have a material impact on its business, capital expenditures or financial position. Future events, including those relating to climate change or greenhouse gas regulation could require the Company to incur expenses related to the medication or curtailment of operations, installation of pollution control equipment, or investigation and cleanup of contaminated sites. Intellectual Property The Company's success depends to a significant degree upon the preservation and protection of its proprietary product and manufacturing process designs and other proprietary technology. To protect its proprietary technology and processes, the Company generally limits access to its processes and technology, treats portions of such processes and technology as trade secrets, and obtains confidentiality or non-disclosure agreements from persons with access to such proprietary processes and technology. The Company enters into agreements with its employees prohibiting them from disclosing any confidential information, technology developments and business practices, and from disclosing any confidential information entrusted to the Company by other parties. Consultants engaged by the Company who have access to confidential information generally sign an agreement requiring them to keep confidential and not disclose any non-public confidential information. The Company currently has 19 active patents and 13 other patent applications that are currently pending before the United States Patent and Trademark Office to protect both the construction and design of its products. The Company also has registered trademarks covering certain products; most notably is the Wireless Group’s Xinger® product family. Anaren®, Xinger®, and What’ll We Think Of Next® are registered trademarks of Anaren, Inc. All rights reserved. By agreement, Company employees who initiate or contribute to a patentable design or process are obligated to assign their interest in any patent or potential patent to the Company. Government Regulation The Company's products are incorporated into wireless communications systems that are subject to regulation domestically by the Federal Communications Commission and internationally by other foreign government agencies. In addition, because of its participation in the defense industry, the Company is subject to audit from time to time for compliance with government contract regulations by various governmental agencies. The Company is also subject to a variety of local, state and federal government regulations relating to environmental laws, as they relate to toxic or other hazardous substances used to manufacture the Company's products. The Company believes that it operates its business in compliance with applicable laws and regulations, however, any failure to comply with existing or future laws or regulations could have a material adverse effect on the Company's business, financial condition and results of operations. In August 2012, the U.S. Securities and Exchange Commission (SEC) issued a rule under Section 1502 of the Dodd-Frank Wall Street Reform and Consumer Protection Act requiring companies to publicly disclose their use of conflict minerals that originated in the Democratic Republic of the Congo (DRC) or an adjoining country. Under the rule, issuers are required to conduct a “reasonable” due diligence process to ascertain the source of conflict minerals, defined as tantalum, tin, gold or tungsten, that are necessary to the functionality or production of their manufactured or contracted to be manufactured products. Companies are required to provide this disclosure on a new form to be filed with the SEC called Form SD. Companies are required to file Form SD on May 31, 2014 for the 2013 calendar period and annually on May 31 every year thereafter. We anticipate additional, new compliance costs to be incurred since we utilize all of the minerals specified in the rule. We are unable to quantify the cost of implementing this new regulation at this time. 11 Item 1A. Risk Factors In an effort to provide investors a balanced view of our current condition and future growth opportunities, this Annual Report on Form 10-K includes comments by our management about future performance. These statements which do not reflect historical information are "forward-looking statements" pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These, and other forward-looking statements are not guarantees of future performance, but rather, are subject to business and economic risks and uncertainties that could cause actual results to differ materially from those discussed. The risks and uncertainties described below are not the only risks and uncertainties that we face. Additional risks and uncertainties not presently known to us or that are currently deemed immaterial also may adversely affect, to a material extent, our business, cash flows, financial condition, or results of operations in future periods. If any of the following risks actually occur, our business could be adversely affected, and the trading price of our common stock could decline, and you may lose all or part of your investment. You are encouraged to review our 2013 Annual Report, this Form 10-K for the fiscal year ended June 30, 2013 and exhibits hereto filed with the Securities and Exchange Commission, to learn more about the various risks and uncertainties facing our business and their potential impact on our revenue, earnings and stock price. Unless required by law, we disclaim any obligation to update or revise any forward-looking statement. We depend on a small number of suppliers for many of our component parts and services. In some cases we rely on a limited group of suppliers and vendors, particularly board fabrication and plating vendors to provide us with services and materials necessary for the manufacture of our products. For example, we rely on one supplier for printed circuit boards used in the manufacture of certain surface mount microwave components. On July 10, 2013, this supplier filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code. Although at the present time the supplier continues to operate its business, there have been delays in production which in turn have resulted in delayed shipments to some of our customers. We are not in a position to know whether additional delays will result or whether this supplier will even continue to operate its business, or whether we will incur penalties from our customers for late shipments. In total, we use these plated boards to support approximately $12 million in annual fiscal sales by the Wireless Group. Our reliance on a limited group of suppliers involves several risks, including potential inability to timely obtain critical materials or services; potential increase in raw materials costs or production costs; potential delays in delivery of raw material or finished products; and reduced control over reliability and quality of components, and assemblies, as outsourcing continues. We do not have binding contractual commitments or other controls over our suppliers, and therefore cannot always rely upon the guaranteed availability of the materials necessary for the manufacture of our products. If we are required to seek alternative contract manufacturers or suppliers because we are unable to obtain timely deliveries of acceptable quality from existing manufacturers or suppliers, we could be forced to delay delivery of our products to our customers. In addition, if our suppliers and contract manufacturers increase their prices, we could suffer losses because we may be unable to recover these cost increases under fixed price production commitments to our customers. During fiscal 2013 , we experienced continuing price increases from many suppliers impacted by rising raw material prices. Our Suzhou, China Operations must successfully relocate to another facility. Because of the condemnation and forced sale of the Company’s current leased facility in Suzhou, the Suzhou operations must vacate the premises and relocate to a new facility. This relocation is expected to occur sometime during the first quarter of fiscal 2014. This move, although within the Suzhou Industrial Park, will require a full customer recertification process. If we are unsuccessful in becoming recertified by our customers, or if we have difficulties with the removal/reinstallation of equipment, operations could be disrupted and revenue impacted. Capital expenditures by Wireless service providers for infrastructure equipment are volatile. Demand for the Company’s Wireless infrastructure equipment products continues to fluctuate and visibility remains relatively unpredictable. Approximately 20% of the Company’s revenue came from sales to Wireless OEMs. Demand for the Company’s products in this market depends primarily on capital spending by operators for constructing, rebuilding or upgrading systems. The amount of this capital spending and, therefore, the Company’s revenue and profitability will be affected by a variety of factors, including general economic conditions, consolidation within the communications industry, the financial condition of operators and access to financing, competition, technological developments, new legislation and regulation of operators . Although we utilize various procedures and controls to monitor continued volatility, future decreases in capital expenditures for Wireless infrastructure equipment, or other RF components produced by the Company’s Wireless Group, could significantly adversely impact revenue and profitability and the overall success of the Company’s Wireless business. 12 We face continuing pressure to reduce the average selling price of our Wireless products. Many of our Wireless customers are under continuous pressure to reduce costs and, therefore, we expect to continue to experience pressure from these customers to reduce our prices. Our customers frequently negotiate volume supply arrangements well in advance of delivery dates, requiring us to commit to price reductions before we can determine whether the assumed manufacturing cost reductions or the negotiated supply volumes can be achieved. To offset declining average sale prices, we believe that we must continuously achieve manufacturing cost reductions and increase our sales volumes. If we are unable to offset declining average selling prices, our gross margins will decline, and this decline could materially harm our business, financial condition and operating results. Component pricing pressure is expected to continue in fiscal 2014, despite what is expected to be a modest increase in customer demand over fiscal year 2013 levels. The Company’s results may be negatively affected by changing interest rates. The Company could have market risk from exposure to changes in interest rates based on the Company’s financing activities if advances are taken on the Company’s $50 million revolving credit facility. The Company has a $50 million revolving credit facility (Line) agreement with Key Bank National Association (Lender). The Line bears interest at the 30-day London inter-bank offer rate (LIBOR), plus 100 to 200 basis points, or at the Lender’s prime rate, plus 0 to 75 basis points, based upon the Company's earnings before interest and taxes and depreciation and amortization (EBITDA) performance at the end of each quarter as measured by the leverage ratio, total indebtedness divided by EBITDA. As of June 30, 2013, the Company did not have any outstanding balance in connection with the Keybank credit facility. Changes in funding for defense procurement programs could adversely affect our ability to grow or maintain our revenues and profitability. Approximately 50% of the Company’s 2013 revenues came from sales to the military market, including the U.S. and various foreign militaries. Although demand for many of our Space & Defense products has been favorably impacted by an upward trend in United States defense spending in the last few years for, among other things, advanced radar systems, advanced jamming systems, smart munitions, electronic surveillance systems and satellite and ground based communication systems, the government’s current sequestration process creates significant uncertainty regarding future military sales. Although the ultimate size of future United States defense budgets remains uncertain, current indications is that the total defense budget will likely decline over the next few years. The specific programs in which we participate, or in which we may seek to participate in the future, must compete with other programs for consideration during the budget formulation and appropriation processes. While we believe that our products are a high priority for national defense, there remains the possibility that one or more of the programs we serve will be reduced, extended or terminated. Depending upon the degree of the U.S. defense budget decrease and the specific technologies and programs effected, and potential reductions in foreign government defense expenditures, our revenues and profitability could be significantly impacted. We depend on the future development of the wireless and satellite communications markets, which is difficult to predict. We believe that our future growth depends in part on the success of the wireless infrastructure, satellite communications markets and a broad range of industrial and consumer wireless applications. Existing or potential wireless infrastructure and satellite communications applications for our products are difficult to predict and may not grow as projected or may even erode. A number of the end markets for our products (specifically the AIR products) in the industrial and consumer wireless areas have only recently begun to develop. It is difficult to predict the rate at which these markets will grow and what share of the market the Company’s product will obtain. If the markets for our products in wireless infrastructure, satellite communications and industrial and consumer wireless applications fail to grow, or grow more slowly than anticipated, our business, financial condition and operating results would likely be harmed. The markets which we serve are very competitive, and if we do not compete effectively in our markets, we will lose sales and have lower margins. The markets for our products are extremely competitive and are characterized by rapid technological change, new product development and evolving industry standards. In addition, price competition is intense and significant price erosion generally occurs over the life of a product, especially affecting our Wireless products. We face competition from component manufacturers which have integration capabilities, as well as from the internal capabilities of large communications OEMs and defense prime contractors. Our future success will depend in part upon the extent to which these parties elect to purchase from outside sources rather than manufacture their own microwave components. Many of our current and potential competitors have substantially greater financial, technical, marketing, distribution and other resources than us, and have greater name recognition and market acceptance of their products and technologies. Our competitors may also develop new technologies or products that may offer superior price or performance features. There also can be no assurance that additional competitors will not enter the Company’s markets. Our business could be negatively impacted by security threats, including cyber security threats and other disruptions. As a defense contractor, we face various security threats, including cyber security threats to gain unauthorized access to classified or other sensitive information, threats to the security of our facilities and infrastructure, and threats from terrorist acts. Although we utilize various procedures and controls to monitor these threats and mitigate our exposure to such threats, there can be no assurance that these procedures and controls will be sufficient to prevent security threats in materializing. If any of these events were to materialize, they could lead to losses of International Traffic in Arms Regulations (ITAR) and other sensitive information, infrastructure potentially associated to our operations and could have a material adverse effect on our reputation, results of operations and cash flows. 13 If we are unable to meet the rapid technological changes in the wireless and satellite communications markets, our existing products could become obsolete. The markets in which we compete are characterized by rapidly changing technologies, evolving industry standards and frequent improvements in products and services. If technologies supported by our products become obsolete or fail to gain widespread acceptance, as a result of a change in the industry standards or otherwise, our financial results could be adversely affected. Our future success will depend in part on factors including our ability to enhance the functionality of our existing products in a timely and cost-effective manner, our ability to establish close working relationships with major customers for the design of their new wireless transmission systems that incorporate our products, our ability to identify, develop and achieve market acceptance of new products that address new technologies and meet customer needs in wireless communications markets, our ability to continue to apply our expertise and technologies to existing and emerging wireless and satellite communications markets, and our ability to achieve acceptable product costs on new products. We must also continue to make significant investments in research and development efforts in order to develop necessary product enhancements, new designs and technologies. We may not be able to obtain a sufficient number of engineers, or other technical support staff, or the funds necessary to support our research and development efforts when needed. In addition, our research and development efforts may not be successful, and our new products may not achieve market acceptance. Wireless and satellite technologies are complex and new products and enhancements developed by our customers can in turn require long development periods for our new products or for enhancement or adaptation of our existing products. If we are unable to develop and introduce new products or enhancements in a timely manner in response to changing market conditions or customer requirements, or if our new products do not achieve market acceptance, our business, financial condition and operating results could suffer. We rely on a limited number of OEMs as customers and the loss of one or more of them could harm our business. We depend upon a small number of customers for a majority of our revenues. During fiscal 2013 , we had three customers that accounted for more than 10% of our net sales (Lockheed Martin accounted for 16.0 % of net sales, Raytheon Company accounted for 13.0 % of net sales, and Northrop Grumman accounted for 10.8 % of net sales). We anticipate that we will continue to sell products to a relatively small group of customers. Delays in manufacturing or supply procurement or other factors, including consolidation of customers, could potentially cause cancellation, reduction or delay in orders by a significant customer or in shipments to a significant customer. Our future success depends significantly on the decision of our current customers to continue to purchase products from us, as well as the decision of prospective customers to develop and market space and defense and wireless communications systems that incorporate our products. We must continue to attract and retain qualified engineers and other key employees to grow our business. Our continued success depends on our ability to continue to attract and retain qualified engineers, particularly microwave engineers, and management personnel. Currently, we employ approximately 159 degreed engineers that are very important to our continued ability to be innovative and work closely with customers’ technical personnel so that our products get designed in and qualified for integration into customer products. Attracting and retaining qualified engineers, including microwave engineers is challenging. If we are unable to successfully hire, train and retain qualified engineers and experienced management personnel, it could jeopardize our ability to develop new products for the wireless and space and defense markets, and could also negatively impact our ability to grow our business. Failure to meet market expectations could impact our stock price. The market price for our common stock is based, in part, on market expectations for our sales growth, margin improvement, earnings per share and cash flow. Failure to meet these expectations could cause the market price of our stock to decline, potentially rapidly and sharply. The trading volume for our stock is also relatively low and contributes to volatility in our share price. If trading volume declines, additional volatility could result in our share price. The Company could experience an impairment of goodwill or tradenames. As the result of the acquisitions made in previous years, goodwill and other intangibles incurred as a percentage of the Company’s total assets increased. At June 30, 2013 , the total assets of the Company were $215.6 million , which included $45.3 million of goodwill and tradenames. The goodwill arose primarily from the excess of the purchase price of each acquisition over the fair value of the net assets of the business acquired. The tradenames were valued separately from goodwill at the amount which an independent third party would be willing to pay for use of the MSK and Unicircuit names. The Company performs annual evaluations for potential impairment of the carrying value of goodwill and tradenames in accordance with GAAP goodwill and intangible asset accounting rules. To date, these evaluations have not resulted in the need to recognize an impairment charge. However, if the Company’s financial performance were to decline significantly, the Company could incur a non-cash charge in its income statement for the impairment of goodwill or tradenames. 14 Other Risks In addition to the risks identified above, other risks we face include, but are not limited to, the following: ● the effect of significant changes in monetary and fiscal policies in the U.S. and abroad, including significant income tax changes, currency fluctuations and unforeseen inflationary pressures, unforeseen intergovernmental conflicts or actions, including but not limited to military conflict and trade wars; ● potential inability to timely ramp up to meet some of our customers', particularly Wireless Group customers increased demands; ● order cancellations or extended postponements; ● environmental hazards resulting in the temporary or permanent loss of operation permits; ● unanticipated delays and/or difficulties increasing procurement of raw materials in Asia through our Suzhou, China facility; ● technological shifts away from our technologies and core competencies; ● rapidly increasing employment costs, particularly in historically low-cost regions like Suzhou, China. ● unanticipated impairments of assets including investment values; and ● litigation involving mergers and acquisitions, antitrust, intellectual property, environmental, product warranty, product liability, and other issues. Item 1B. Unresolved Staff Comments None. Item 2. Properties The principal real estate of the Company is a 159,000 square foot building, which the Company owns, located on a 30-acre parcel in East Syracuse, New York. The Company's wholly owned subsidiary, Anaren Microwave, Inc., utilizes this facility which houses a substantial portion of the Company's marketing, manufacturing, administrative, research and development, systems design and engineering activities. The Company’s senior management team is also headquartered in this facility. Anaren Ceramics, Inc., a wholly owned subsidiary of the Company, operates in a 65,000 square foot building in Salem, New Hampshire, of which it currently leases the first floor (33,000 square feet) at an approximate annual rent of $0.3 million
